department of the treasury internal_revenue_service washington d c c tax_exempt_and_government_entities_division apr uniform issue list xxxxxxkxxxkx xxxxxxkxxxx xxxxkxxxxxx legend taxpayer a ira x amount c date xxxxxxxkxxkxk xxxxxxkxxkxkx xxxxxxxxkx xxxxxkxxxkx xxxxxxkxxkx - ‘ tiler ray tlv dear xxxxxxxxxx this is in response to your request for a private_letter_ruling submitted on date as supplemented by correspondence submitted on date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from ira x totaling amount c on date taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was because he forgot to deposit the check ina rollover account taxpayer a represents that he did not deposit the distribution check he received on date in any account taxpayer a represents that in february of ira x which was an ira cd matured rather than renew ira x taxpayer a took a distribution by check because interest rates were low taxpayer a represents that he intended to roll amount c over into another ira cd with better interest rates or a non-cd investment within the day period taxpayer a represents that he inadvertently left the check among financial papers and overlooked rolling it over on the date he requested the ruling taxpayer a found the check among financial records and realized that he had not deposited it in a rollover ira account based on the facts and representations taxpayer a requests a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount c from ira x sec_408 of the code provides that except as otherwise provided in sec_408 d any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the day requirement for a rollover to another ira where the individual was prevented from completing a rollover in a timely manner because of circumstances described in sec_408 of the code or revproc_2003_16 here taxpayer a has indicated that he failed to timely accomplish a rollover because he inadvertently forgot to do so taxpayer a has neither presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected his ability to timely roll over amount c to an ira nor has he provided any evidence of events beyond his reasonable control which would have prevented him from accomplishing a timely rollover under the circumstances presented in this case the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount c from ira x thus the contribution of amount c to an ira will not be considered a valid rollover_contribution within the meaning of sec_408 of the code because the 60-day rollover requirement was not satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxxxx by phone at _ please address all correspondence to se t ep ra t2 donzell h employee_plans technical group d meeps tthe ha littlejohn manager deleted copy of ruling letter notice of intention to disclose enclosures sincerely
